Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed 09/06/2022 have been fully considered but they are not persuasive. 
The amendments were not clear enough to overcome the rejection under 112, 2nd paragraph as the equation order is still not well defined. 
With respect to the rejection of claims under 35 USC 112, 1st, the applicant argues that the constant has been clearly defined however the constant has not been defined sufficiently.  The parameter has some details however as the specification itself says needs to be determined “empirically, either from experiments… or by inspection of the pulse shape”.  The constant is essential to the claim and cannot require undue experimentation.  In this case, in order to make or use the invention, someone would need to perform some unknown measurements to conclude some unknown constant, in the same way as the applicant without further details.  The constant must be defined such that one of ordinary skill in the art is certain as to the metes and bounds of the claim and as to how to perform the claimed method. 
For these reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the constant, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
With respect to claim 1, 8, 11, 17, the limitation regarding a constant is not clearly defined and would require undue experimentation in order to calculate it.  The claim does not provide the essential subject matter either for the constant/variable or for determining the constant/variable that would allow one of ordinary skill in the art to make or use the method without undue experimentation. 
It should be noted that dependent claims are also rejected for the above reason as failing to correct the deficiency in the parent claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, 8, 11, 17, the last paragraph discloses a mathematical relationship that is indefinite.  The claim language discloses different variables: number of distinct pulses, measured live time, and a constant.  It is unclear what the first quantity comprises: whether the first quantity is just the measured live time or the measured live time minus a second quantity.  Furthermore, the order of operations is not clearly disclosed.  The wording could refer to the follow equations:
N/(LT – τN)
Or
(N/LT)- τN
It should be noted that claims 8, 11, and 17 use slightly different phrases such as “variable” instead of “constant” and “count rate” instead of “distinctly counted pulses”. Clarification is required. 
It should be noted that dependent claims are also rejected for the above reason as failing to correct the deficiency in the parent claims. 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 1st and 2nd paragraph, set forth in this Office action.
The prior art discloses separately much of the claimed invention including directing a flow of gas or liquid containing particles through a sensing region illuminated by a light source ( U.S. Patent #9,297,737), detecting light scattered by the particles as they pass through the sensing region, the detecting comprising capturing a light intensity signal comprises of multiple pulses above a threshold level, each pulse indicative of one or more particles(U.S. Patent #9,297,737, U.S. Patent #3,949197), counting distinct pulses during a measurement period, each distinct pulse signal crossing from below the threshold to above the threshold (U.S. Patent #9,297,737, U.S. Patent #5,247,461) , measuring a measured live time over the measurement period and outputting a coincidence corrected value (Lock and Hovenac “An Improved Correction Algorithm for Number Density Measurements Made with the Forward Scattering Spectrometer Probe” and U.S. Patent #5,247,461).  However, it is not taught in the prior art the specific manner claimed for determining the coincidence corrected value. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA C BRYANT/     Examiner, Art Unit 2877